THE COURT.
Complaint is made in the petition for rehearing on behalf of defendant Gottlieb that this court did not in its opinion “distinguish running and capping from mere solicitation ”.  The court did enumerate the essential elements of “solicitation”, which term is not defined in the statute, and did not assume to define the words “running” and “capping” for the reason that the precise significance attaching to their use in such statute is declared in section 5 thereof. A reading of that section discloses that the element of agency (and the word “agent” is defined therein) is necessary to constitute “running” or “capping” but is not essential to establish the alternative violation of section 3 by solicitation.